Case 1:20-cv-23972-UU Document 23 Entered on FLSD Docket 02/05/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 20-cv-23972-UU

 AVIEL JUAREZ MATIANO,

        Plaintiff,

 v.

 5TH AVENUE TREE EXPERTS, INC.,
 et al.,

        Defendants.
                                              /

                                             ORDER

        THIS CAUSE is before the Court upon the Report of Magistrate Judge Reid (the “Report”).

 D.E. 22. The Court has reviewed the pertinent portions of the record and is otherwise fully advised

 in the premises.

        On October 29, 2020, the Court referred Plaintiff’s Verified Motion for Attorneys’ Fees

 and to Tax Costs (the “Motion”) to Magistrate Judge Reid for a report and recommendation. See

 D.E. 18. On January 15, 2021, Magistrate Judge Reid issued the Report, recommending that the

 Motion be granted in part and denied in part. D.E. 22. Judge Reid recommended that Plaintiff be

 awarded $4,750.00 in attorneys’ fees and $556.00 in costs, for a total award of $5,306.00. Id.

 Magistrate Judge Reid granted the parties fourteen (14) days from the date of the Report to file

 objections. As of the date of this Order, no party has filed an objection. After a thorough review

 of the record and the Report, the undersigned agrees with Magistrate Judge Reid’s

 recommendation in all respects. Accordingly, it is

        ORDERED AND ADJUDGED that the Report (D.E. 22) is ADOPTED, RATIFIED, AND

 AFFIRMED in all respects. Plaintiff’s Motion (D.E. 17) is hereby GRANTED IN PART and
Case 1:20-cv-23972-UU Document 23 Entered on FLSD Docket 02/05/2021 Page 2 of 2




 DENIED IN PART as set forth in the Report. Plaintiff is entitled to a total award of attorneys’

 fees and costs in the amount of $5,306.00. The case remains closed.

        DONE AND ORDERED in Chambers, Miami, Florida, this 4th__ day of February, 2021.



                                             __________________________________
                                             URSULA UNGARO
                                             UNITED STATES DISTRICT JUDGE
 Copies furnished:
 All counsel of record
 Magistrate Judge Lisette M. Reid




                                                2
